\DO¢\]C'\Ui-I>b~)d.)>-

O\ m -L m N '_‘ 0 \D m `~`l ' O\ U‘\ -P\~ U-) N '_‘ O

/

 

 

_\L__F\lED _.._*REcEl\/ED
__.....§NTERED wsraven ow
couNsEuPAmlEs or REcoRD
Nov ~ 8 5©1€)

 

 

 

CLERK US DlSTR|CT COU
DlSlRlCl OF NEVAD
BY: DEPUTY

 

 

 

 

UNITED STATE.S DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2116-CR-271-GMN-(VCF)
Plaintiff, g
v. § Final Order of Fori"eiture
RONALD A. SPINABELLA, JR., §

Defendant. )

 

 

 

The United States District Court for the Distlict of Nevada entered a Preliminary Order of
Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2); Title 18, United States Code, Seetion
924(d)(1) with Title 28, United States Code, Section 2461(€); Title 18, United States Code,
Section 924(d)(l), (2)(C), and (3)(B) with Title 28, United States Code, Section 2461(0); Title
21, United States Code, Section 881 (a)(l 1) With Title 28, United States Code, Section 2461(¢);
Title 2], United States Code, Section 853(21)(1); Title 21 , United States Code, Section 853(a)(2);
Title 21, United States Code, Section 881(a)(6) with Title 28, United States Code, Section
2461(e); Title 18, United States Code, Section 981(a)(l )(C) With Title 28, United States Code,
Section 2461(€); Title 18, Um`ted States Code, Seetion 981(3)(1)(A) With Title 28, ,United States
Code, Sect:ion 2461(c); and Title 18, United States Code, Section 982(a)(l) based upon the plea
of guilty by defendant Ronald A. Spinabella, Jr., to the criminal offenses, forfeiting the property
set forth in the Plea Agreement and the Forfeiture Allegations of the Criminal Indictment and

shown by the United States to have the requisite nexus to the offenses to which defendant Ronald'

///

 

l\)

\oooqmmhw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

A. Spinabella, Jr., pled guilty. Criminal lndictment, ECF No. 10; Change of Plea, ECF No. 43;
Preliminary Order of Forfeiture, ECF No. 45; Plea Agree_ment, ECF No. 46.

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

'I'his Court finds the United States of America published the notice of forfeiture in
accordance with the law via the oflicial government internat forfeiture site, www.forfeiture.gov,
consecutively from May 9, 2018, through June 7, 2018, and nom August 18, 2018, through
September 16, 2018, notifying all potential third parties of their right to petition the Court.
Notice of Filing Proof of Publication, ECF Nos. 47 and 51.

This Court finds the United States of Ameriea notified known third parties by personal
service, or by regular mail and certified mail return receipt requested, of their right to petition the
Court. Notice of Filing Service of Proeess - Personal Service, ECF No. 50.

On August 23, 2018, the Internal Revenue Service personally served Gia Spinabella, c/o
Janet Sclafani, with copies of the Preliminary Order of Forfeiture and the Notice. Notice of
Filing Service of Process ~ Personal Service, ECF No. 50-] , p. 1-9.

On August 23, 2018, the lntemal Revenue Service personally served JRS Enterprises,
LLC, c/o Gail Valinoti, Registered Agent, with copies of the Preliminary Order of Forfeiture and
the Notice. Notice of Filing Service of Process - Personal Service, ECF No. 50~1, p. 10-19.

On August 23, 2018, the lnternal Revenue Service personally served JRS Enterprises,
LLC,c/o Janet Sclafani, Managing Member, with copies of the Preliminary Order of Forfeiture
and the Notice. Notice of Filing Service of Process - Personal Service, ECF No. 50-1, p. 20-29.

On August 2_3, 2018, the Internal Revenue Service personally served JRS Enterprises,
LLC, c/o Ronald Spinabella, Managing Mernber, with copies of the Prelirninary Order of
Forfeiture and the Notice. Notice of Filing Service of Process - Personal Service, ECF No. 50-2,

p. 1_10.

 

l\)

\DOO`JO\U'l-I>L»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

On August 23, 2018, the Internal Revenue Service personally served Castle Rock
lnternational, LLC, c/o Ronald Spinabella, Registered Agent, with copies of the Preliminary
Order of Forfeiture and the Notice. Notice of Filing Service of Process ~ Personal Service, ECF
No. 50-2,p. llj20.

On August 23, 2018, the Internal Revenue Service personally served Castle Rock
lnternational, LLC, c/o Ronald Spinabella, Managing Meniber, with copies of the Preliminary
Order of Forf`eiture and the Notice. Notice of Filing Service of Process - Personal Service, ECF
No. 50-2, p. 21~30.

This CouIt finds no petition was filed herein by or on behalf of any person or entity and
the time for filing such petitions and claims has expired

This Court finds no petitions are pending with regard to the property named herein and
the time for presenting such petitions has expired

THEREFORE, IT IS HEREBY ORDERED, AD.TUDGED, AND DECREED that all
possessory rights, ownership rights, and all ri ghts, titles, and interests in the property hereinafter
described are condemned, forfeited, and vested in the United States of Arnerica pursuant to Fed.
R. Crini. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(0)(2); Title 18, United States Code,
Section 924(d)(l) with Title 28, United States Code, Section 2461(c); Title 18, United States
Code, Section 924(d)(l), (2)(C), and (3)(B) with Title 28, United States Code, Section 2461(c);
Title 21, United States Code, Section 881(a)(11) with Title 28, United States Code, Section
2461 (c); Title 21, United States Code, Section 853(a)(l ); Title 21 , United States Code, Section
853(a)(2); Title 21, United States Code, Section 881(a)(6) with Title 28, United States Code,
Section 2461(c); Title 18, United States Code, Section 981(a)(1)(C) with Title 28, United States
Code, Section 2461(c); Title 18, United States Code, Section 981(a)(l)(A) with Title 28, United
States Code, Section 2461(c); Title 18, United States Code, Section 982(a)(1); and Title 21,
United States Code, Section 853(n)(7) and 853(p) and shall be disposed of according to law:

///

 

i\.)

\OOO-`[O\LA-Pv'.»)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

l. 2014 Blue Chevrolet Corvette, Vehicle Identification Number

1G1YD2D77E5133075, bearing Nevada license plate number 021-ZAM,

registered owner Ronald Anthony Spinabella, Jr.;
2. $56,775.29 USC;
3. $23,411.06 USC;
4. $5,000.00 USC;
5. $236,159.01 USC;
$218,904.98 USC;
$4,200.00 USC;

Two (2) 2015 American Eagle one ounce gold proof coins in boxes;

.“5?°2`19\

10. Five (5) 2014 liberty one ounce silver proof coins in plastic cases;

ll. One (l) 2012 American Eagle 1/4 ounce gold proof coin in plastic case;

12. $35.91 USC;

13. $93,667.96 USC;
14. $49,059.23 USC;
15. M4 Carbine multi caliber rifle with serial number DDB007214B; and
16. any and all ammunition

(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited
funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well
as any income derived as a result of the United States of America’s management of any property

forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of

according to law.
/ / /
/ / /

One (1) 2015 American Eagle one ounce gold proof coin in plastic case;

 

\OOC-IO\'-J'l-LL)JR\.Ji-\

NMNMMNN-\»-r-)-a\-\)-vr-»-l»-l»-\
O\M.D~LQN»-'O\DOO-JG\UI-P-L»JN|-‘C

 

 

IT lS FURTHER ORDERED, AD.TUDGED, AND DECREED that the Clerk send copies

of this Order to all counsel of record

DATED this §;dayof [i_/g][ ,2018.

UNITED WTES ISTRICT JUDGE

 

 

